UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware1-1229576-0513049 (State of (Commission(I.R.S. Employer Identification No.) incorporation or organization) File Number) 919 Milam, Suite 2100, Houston, Texas77002 (Address of principal executive offices)(Zip Code) (713) 860-2500 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Name of Each Exchange Title of Each Classon Which Each Class is to be Registered Common Units representing limited partner interests New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.o Securities registered pursuant to Section 12(g) of the Act: NONE Item 1.Description of Registrant’s Securities to be Registered. This statement relates to the registration of common units (the “Common Units”) of Genesis Energy, L.P., a Delaware limited partnership (“Genesis”), on the New York Stock Exchange (“NYSE”).Such units are presently listed for trading on the NYSE AMEX LLC (“AMEX”).Upon the commencement of trading of the Common Units on the NYSE, Genesis intends to withdraw its inclusion of the Common Units on AMEX. A description of the Common Units is included in Amendment 2 to Form S-3 filed with the Securities and Exchange Commission (“SEC”) on August 4, 2010, under “Description of our Equity Securities”.As of September 13, 2010, there were 39,585,692 Common Units issued and outstanding. Item 2.Exhibits. 99Press release issued by Genesis Energy, L.P. dated September 13, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GENESIS ENERGY, L.P. (A Delaware Limited Partnership) By:GENESIS ENERGY, L.L.C., as General Partner Date:September 13, 2010By: /s/ Robert V. Deere Robert V. Deere Chief Financial Officer
